ORDER

PER CURIAM.
Donnie Helm, defendant, appeals the judgment of the Circuit Court of St. Louis County following a jury verdict of guilty of kidnapping, a class B felony in violation of section 565.110 RSMo 1994. He was sentenced as a prior offender to ten years imprisonment.
We have reviewed the record on appeal and the briefs of the parties and find no error of law. An extended opinion reciting *643the detailed facts and restating the principles of law would have no precedential value or jurisprudential value. The judgment is affirmed in accordance with Rule 30.25(b).